Citation Nr: 0724790	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  O4-32 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post operative 
residuals of a back disorder. 
 
2.  Entitlement to service connection for left shoulder 
disability. 
 
3.  Entitlement to service connection for tinnitus. 
 
4.  Entitlement to service connection for residuals of right 
perforated tympanic membrane. 
 
5.  Entitlement to an initial (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant, L. I., and R. F.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2004 
rating decision of the VA Regional Office (RO) in Omaha, 
Nebraska that denied service connection for back and left 
shoulder disorders, right perforated tympanic membrane and 
tinnitus.  Service connection for bilateral hearing loss was 
granted and rated zero percent disabling from July 15, 2003.  
The veteran appeals for a higher initial disability 
evaluation for hearing loss.  Analysis of this issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection. See Fenderson v. West, 
12 Vet. App. 119 (1999).

The appellant was afforded a personal hearing at the RO in 
May 2005.  The transcript is of record.

Following review of the record, the issue of an initial 
rating in excess of zero percent for bilateral hearing loss 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required




FINDINGS OF FACT

1.  Chronic disability of the lumbar spine was first 
clinically indicated many years after discharge from service.

2.  A left shoulder disability was first clinically indicated 
many years after discharge from service and is not related to 
a service-connected disorder.

3.  There is competent evidence of record that tinnitus is 
not related to service or service-connected hearing loss.

4.  A diagnosis pertaining to right tympanic membrane 
perforation residuals is not shown by the evidence of record


CONCLUSIONS OF LAW

1.  Post operative residuals of a low back disorder were not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

2.  A left shoulder disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.310 (2006).

4.  Residuals of right perforated tympanic membrane were not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A.§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims for 
service connection on appeal has been accomplished.  As 
evidenced by the statements of the case, the appellant has 
been notified of the laws and regulations governing 
entitlement to the benefits sought, and informed of the ways 
in which the current evidence has failed to substantiate the 
claims.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in September 2003, December 2003 
and June 2005, the RO informed the appellant of what the 
evidence had to show to substantiate the claims, what medical 
and other evidence was needed, what information or evidence 
could be provided in support of the claims, and what evidence 
VA would try to obtain on his behalf.  Such notification has 
fully apprised the appellant of the evidence needed to 
substantiate the claims.  The claimant was also advised to 
submit relevant evidence or information in his possession. 
See 38 C.F.R. § 3.159(b).  The appellant has not been 
specifically notified regarding the criteria for rating any 
disability or an award of an effective date should service 
connection be granted. See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, neither a rating issue nor an effective 
date question is now before the Board.  Therefore, a remand 
is necessary in this regard.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims on appeal.  Extensive private and VA 
clinical records have been received and associated with the 
claims folder.  The appellant provided testimony on personal 
hearing in May 2005.  There is no indication from the veteran 
or the accredited representative that there is outstanding 
evidence that has not been considered with respect to the 
claims under consideration.  The Board thus finds that 
further assistance from VA would not aid the veteran in 
substantiating the claims, and that VA does not have a duty 
to assist that is unmet with respect to the issues on appeal. 
See S38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The claims are ready 
to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

1.  Service connection for post operative residuals of a low 
back disorder.

The veteran asserts that he injured his low back during 
service and now has chronic residuals thereof for which 
service connection should be granted.  He testified on 
personal hearing in May 2005 that he was a heavy equipment 
operator during service and accidentally drove a bulldozer 
into a ditch in 1975 and injured his back.  The appellant 
stated that he did not seek medical treatment but that his 
commanding officer placed him on light duty for a period of 
weeks.  He related that he has had chronic back residuals 
since that time.  His witnesses, including his mother, 
testified that they were aware of the injury in service 
through correspondence with the veteran at that time.

Review of the veteran's service medical records reflect no 
treatment for low back complaints.  As noted previously, he 
testified at his hearing that he did not seek medical 
attention for back injury.  A service discharge examination 
report is not available.  The record reflects, however, that 
the post service record is completely silent for any 
complaints or findings pertaining to the low back until 
January 1997 when the veteran sought treatment for spine pain 
related to injury incurred during the course of his 
employment.  In January 1997, the appellant was driving a 
city bus when he was struck on the driver's side by another 
motorist.  It was recorded in private clinical records at 
that time that he had been pain free prior to the accident.  
Initial diagnoses of acute cervicothoracic and lumbar dorsal 
sprain/strain secondary to motor vehicle accident were 
recorded for which he was awarded workers' compensation and 
placed on off-work status.

The evidence shows that the veteran was seen for continuing 
spine symptoms and was reinjured in February 2000 when his 
bus seat "bottomed out" resulting in additional back 
injury.  He underwent lumbar fusion in September 2000 for 
herniated nucleus pulposus at L3-4 with myelographic block 
indicative of severe stenosis at L2-3.  

The Board points out in this instance that although the 
veteran now claims back injury in service and current low 
back disability of service onset, there is no documentation 
in the record that corroborates his assertions.  It is found 
that even if he did sustain trauma to the back in service as 
contended, there is no evidence of any continuing residuals 
after discharge from active duty.  Therefore, the claimed 
injury in service must be found to have not resulted in a 
chronic low back residuals as continuity is not established. 
See 38 C.F.R. § 3.303.  The evidence clearly documents that 
the appellant developed chronic lumbar spine symptomatology 
following an industrial injury in January 1997.  It is noted 
that he himself was reported to have stated that he had been 
pain free prior to the work injury.  There is no reference to 
an in-service back injury in the private records dating from 
1997 nor has any physician in the record ascribed the current 
low back disorder to any incident of service.  Under the 
circumstances, service connection must be denied on the basis 
that lumbar spine disability was first clinically indicated 
many years after discharge from active duty. See 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 
(2006).

2.  Service connection for a left shoulder disorder.

The service medical records do not refer to any left shoulder 
complaints.  The only clinical reference to the left shoulder 
appears in private clinical records dated in March 2002 when 
the veteran reported a three-week history of neck and left 
shoulder pain that had been constant since it began.  On 
physical examination, he was noted to have some limitation of 
rotation and side bending of the neck, particularly towards 
the left shoulder, and had pain radiating down into the left 
shoulder.  An assessment of cervical spondylosis with left 
trapezial aggravation was rendered.

As noted above, the evidence does not show treatment for the 
left shoulder in service nor does the veteran assert that a 
left shoulder disorder is of direct service onset.  The Board 
thus finds that any current left shoulder disability the 
veteran may now have was first clinically indicated many 
years after discharge from active duty and may not be 
service-connected on a direct basis. See 38 U.S.C.A. § 1110. 

The appellant testified on personal hearing in May 2005 that 
he was told by his physician that left shoulder disability 
was related to a back disorder.  Clinical evidence in the 
record suggests that the appellant had referred left shoulder 
pain from cervical spine disability.  The Board points out, 
however, that service connection is not in effect for either 
a cervical or lumbar spine disorder and service connection 
for a shoulder disorder is not warranted on a secondary 
basis. See 38 C.F.R. § 3.310 (2006).  Therefore, service 
connection for a left shoulder disorder must be denied. 

3.  Service connection for tinnitus and residuals of right 
perforated tympanic membrane.

The veteran asserts that he now has tinnitus that is the 
result of acoustic trauma during service, specifically, 
exposure to noise on the rifle range without ear protection.  
He testified in May 2005 that his right eardrum was 
perforated on one occasion on the rifle range.

The service medical records do not show that the veteran 
sought treatment for any ear complaints.  The post service 
record is silent for any ear condition until VA audiology 
examination in February 2004 when he was found to have high 
frequency hearing loss bilaterally for which service 
connection was subsequently granted.  The veteran rendered a 
history of noise exposure on the rifle range and operating 
heavy equipment during service.  He provided history of a 
right ear tympanic membrane perforation in after firing on 
the rifle range that had healed spontaneously.  Civilian 
noise exposure working in a meat packing plant for seven 
years and as a bus driver was reported.  The veteran said 
that he might notice a ring in his ears when he had a cold or 
nasal/ear congestion.  Following examination, the examiner 
commented that tinnitus was infrequent and was reported to be 
related to upper respiratory congestion.  It was found that 
it was not likely related to military noise exposure or 
secondary to any service-connected hearing loss. 

The evidence does not show treatment in service for right 
perforated eardrum, nor do current clinical data reflect any 
current residuals of such.  It is found that if the veteran 
had had a perforated right tympanic membrane in service as 
contended, it does not appear to have become a chronic 
disorder.  See 38 C.F.R. § 3.303.  In this regard, the Board 
points out that a claim for service connection must be based 
on a current diagnosis of the claimed disability which is not 
shown in this case.  In the absence of evidence of a 
diagnosed disability, there can be no valid claim. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. at 143.  Therefore, service 
connection for residuals right perforated tympanic membrane 
must be denied.  

As to the claim for tinnitus, there is competent medical 
evidence of record that it is not likely related to military 
service or service-connected hearing loss.  It is the 
province of trained health care providers to enter 
conclusions that require medical expertise such as opinions 
as to diagnosis and causation.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  The record contains no competent 
medical evidence linking tinnitus to service for the reasons 
cited above.  As a layperson without medical training and 
expertise, the appellant is not competent to provide an 
opinion on this matter. See Bostain v. West, 11 Vet. App. 
124, 127 (1998), Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Under the circumstances, the Board finds service 
connection for tinnitus must be denied on both direct and 
secondary bases. See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.310.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claims and they 
must be denied. See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for post operative residuals of a low back 
disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for tinnitus is denied.

Service connection for residuals of right perforated tympanic 
membrane is denied.


REMAND

In correspondence received in November 2006, the veteran 
asserts that his service-connected hearing loss has increased 
in severity and warrants a higher rating.  The Board notes 
that the veteran was last afforded a VA audiology examination 
for compensation purposes in February 2004.  The Board finds 
that given the length of time since the last VA examination, 
a current hearing evaluation is in order to ascertain the 
current extent of the service-connected bilateral hearing 
impairment.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Therefore, a current 
VA examination is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should then arrange for 
the veteran to be afforded a VA 
audiological evaluation, with 
audiometric studies, to determine 
the current severity of his 
bilateral hearing loss.  The claims 
file must be made available to the 
examiner for review in conjunction 
with the examination.

2.  After taking any further 
development deemed appropriate, the 
RO should readjudicate the 
remaining issue on appeal.  If the 
benefit is not granted, the 
appellant should be provided a 
supplemental statement of the case 
and be afforded an opportunity to 
respond.  Thereafter, the claims 
folder should be returned to the 
Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


